Case 1:20-cv-02179-STA-atc Document 27 Filed 06/03/21 Page 1 of 3                  PageID 83




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

HEATHER CARNELL and                            )
JERRY D. YANCY,                                )
                                               )
       Plaintiffs,                             )
v.                                             )          No. 1:20-cv-02179-STA-atc
                                               )
HARDEMAN COUNTY GOVERNMENT,                    )
                                               )
       Defendant.                              )
                                               )
Consolidated with                              )
                                               )
HEATHER D. CARNELL,                            )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          No. 1:21-cv-01012-STA-tmp
                                               )
HARDEMAN COUNTY GOVERNMENT,                    )
                                               )
       Defendant.                              )

______________________________________________________________________________

                       ORDER CONSOLIDATING CASES
______________________________________________________________________________

       Before the Court are two related Fair Labor Standards Act cases, Heather Carnell and

Jerry D. Yancey v. Hardeman County Government, civil case no. 1:20-cv-02179-STA-atc; and

Heather D. Carnell v. Hardeman County Government, civil case no. 1:21-cv-01012-STA-tmp.

On May 19, 2021, the Court directed the parties in case no. 1:21-cv-01012-STA-tmp to file a

status report and show why the two actions should not be consolidated into a single action. The

parties filed their status report (ECF No. 9, no. 1:21-cv-01012-STA-tmp) as directed and state




                                              1
Case 1:20-cv-02179-STA-atc Document 27 Filed 06/03/21 Page 2 of 3                       PageID 84




that they have no objection to consolidation. The parties do request the modification of the

current scheduling order in case no. 1:20-cv-02179-STA-atc.

         Federal Rule of Civil Procedure 42(a) permits the Court to consolidate two actions if the

cases “involve a common question of law or fact.” Fed. R. Civ. P. 42(a). In the Sixth Circuit,

courts consider a number of factors to determine whether consolidation is appropriate, such as

         [W]hether the specific risks of prejudice and possible confusion [are] overborne
         by the risk of inconsistent adjudications of common factual and legal issues, the
         burden on parties, witnesses and available judicial resources posed by multiple
         lawsuits, the length of time required to conclude multiple suits as against a single
         one, and the relative expense to all concerned of the single-trial, multiple-trial
         alternatives.

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (quoting Hendrix v. Raybestos–

Manhattan, Inc., 776 F.2d 1492, 1495 (6th Cir.1985)). In this case, the Court finds that the

requirements of Rule 42 are met and that good cause therefore exists to consolidate the two

cases.

         Therefore, the Court will consolidate the two actions for all further proceedings. The

Clerk of Court is directed to docket a copy of this order in both cases. Upon the consolidation of

the two cases, the parties are directed to file any motions or other papers using a heading

containing the style of both cases and case numbers and to submit all future motions and other

filings on the docket of both cases.

         As for the parties’ request to modify the current case management deadlines, the parties

may file a motion for that purpose. The parties’ motion should indicate what discovery they

have completed to date and what discovery remains to be taken. The parties should also indicate

whether the trial of both actions can proceed as scheduled on November 29, 2021. The parties

have 21 days from the entry of this order to confer and file their motion to amend the current

schedule along with a proposed amended scheduling order.

                                                  2
Case 1:20-cv-02179-STA-atc Document 27 Filed 06/03/21 Page 3 of 3                     PageID 85




        Finally, the Court notes that the current scheduling order (ECF No. 15, no. 1:20-cv-

02179-STA-atc) required the parties to engage in mediation by October 2, 2020, and then filed a

report with the Court within seven days. Pursuant to the mediation requirement set forth in the

Scheduling Order and section 5.11(b) of the Court’s Plan for Alternative Dispute Resolution, the

parties are ordered to file their report with the Court stating (1) the name of their mediator; (2)

the date on which mediation occurred and without stating the parties respective positions,

whether the early mediation was successful; and (3) the parties’ position on whether further

mediation sessions, including but not limited to a settlement conference conducted by a judicial

officer, would be productive. The parties’ Mediation Certification is due no later than June 10,

2021.

        IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: June 3, 2021




                                                3
